Hubbard, J.*
This case is intimately connected witli the case between the same parties, reported in 8 Met. 398. In that case, which was assumpsit for use and occupation of the premises now demanded in a writ of entry, it was proved that the defendant used and occupied the premises, holding them as tenant of the plaintiffs, on a promise to pay rent; and the court held that the defendant could not, in that action, controvert the plaintiffs’ title.
In the present action, the hiring of the demanded premises by the tenant was proved, and the demandants’ title was thereby acknowledged by him. The letting was by the agent of the demandants’ mother, and the act has been ratified by the guardian of the minor demandants, and by the other demandant since he came of age.
We are of opinion that the judgment in the former case was admissible in evidence, and that the jury might infer from it, that the tenant held under the demandants.
We are also of opinion that the tenant’s deed to Lincoln could not pass any other title than his own, which was merely that of a tenant by sufferance. That deed was an attempt to avoid his tenancy and the effect of his own admissions; and he cannot avail himself of it to defeat his landlords’ title. If it could be done in this case, it might in any other and the rights of landlords, which are well settled upoi sound principles, would be materially affected, if not destroyed ; as it would enable any tenant to dispute his landlord’s title, by conveying the premises in fee, and taking a title back.
The tenant has admitted the demandants’ title; he has shown no superior or elder title; and his possession was permissive, and derived from the demandante. We are therefore of opinion that the instructions to the jury were correct, and that there must be

Judgment on the verdict


 Wilde, J. did not sit in this case.